     Case 1:20-cv-00988-DAD-BAM Document 32 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YELLOWCAKE, INC., a California                   Case No. 1:20-cv-00988-DAD-BAM
     corporation,
12                                                    ORDER REGARDING STIPULATION TO
                       Plaintiff,                     EXTEND TIME FOR DEFENDANT JESUS
13                                                    CHAVEZ, SR. TO RESPOND TO
            v.                                        COMPLAINT
14
     HYPHY MUSIC, INC.,                               (Doc. No. 31.)
15
                       Defendant.
16
     __________________________________
17
     HYPHY MUSIC, INC.,
18
                       Counter Claimant,
19
            v.
20
     YELLOWCAKE, INC.; COLONIZE
21   MEDIA, INC.; JOSE DAVID
     HERNANDEZ; and JESUS CHAVEZ,
22   SR.,
23                     Counter Defendants.
24

25

26          On December 14, 2020, Hyphy Music, Inc. and Jesus Chavez, Sr. filed a stipulation to
27   extend the time for Mr. Chavez to respond to the “cross-complaint” until after the ruling on
28
                                                     1
     Case 1:20-cv-00988-DAD-BAM Document 32 Filed 12/16/20 Page 2 of 2


 1   “Yellowcake, Inc.’s Motion to Dismiss (Doc. 23).” (Doc. No. 31 at 1.) The parties agree that

 2   resolution of the pending motion to dismiss may resolve issues raised by Mr. Chavez during meet

 3   and confer regarding the “Cross-complaint.” (Id. at 2.)

 4          The Court construes the stipulation as one to extend the time for Counter Defendant Jesus

 5   Chavez, Sr. to respond to the First Amended Counterclaim (Doc. No. 15.), which is the subject of

 6   Plaintiff Yellowcake, Inc. and Counter Defendants Colonize Media, Inc., and Jose David

 7   Hernandez’s pending motion to dismiss (Doc. No. 31).

 8          Pursuant to the parties’ stipulation, and good cause appearing, the deadline for Counter

 9   Defendant Jesus Chavez, Sr. to respond to the First Amended Counterclaim is HEREBY

10   EXTENDED until after resolution of Plaintiff Yellowcake, Inc. and Counter Defendants Colonize

11   Media, Inc., and Jose David Hernandez’s Motion to Dismiss Defendant’s Counterclaims (Doc.

12   No. 23).
     IT IS SO ORDERED.
13

14      Dated:     December 16, 2020                           /s/ Barbara   A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
